Title: From George Washington to Captain Robert McKenzie, 28 April 1777
From: Washington, George
To: McKenzie, Robert



Sir,
Morris Town Aprl 28th 1777.

Your favour of the 20th Ulto did not reach my hands till the 19th Instt; since which I have made an unavailing enquiry of several Gentn from the Eastward after the Capturd ship Lord Stanley—This enquiry I will continue—but if in the meanwhile, you could furnish me with any clue that might facilitate the end you have in view, and I wish to be the Instrument of accomplishing, I should be glad to be favour’d with it. I am Sir, Yr Most Obedt Servt

Go: Washington

